An
overall and realistic review of the current developments
in international relations reveals that our world today
faces the formidable challenge of extremism.
Extremism has two distinct and yet
interconnected faces: the violence and terrorism of
non-State actors and the unbridled militarism of States.
The former leads to increasing insecurity and the latter
to increasing lawlessness. Insecurity is manifested in
horrendous acts of extreme violence and terrorism,
whether it is in Iraq, Afghanistan or Russia.
Lawlessness is manifested in acting outside of
international law and the United Nations Charter and
relying on the glorification of force and the blatant use
of military might. Lawless militarism of the powerful
has given rise to increasing violence and terrorism and
is also marketed as their panacea. We must be
relentless against the former in a truly collective and
all-inclusive manner, and we will muster the courage
and national discipline to guard against the latter and
remain within the confines of international law.
The increasing insecurity and escalation of acts
of violence and terrorism in different parts of the world
are a matter of serious concern to all of us. The recent
tragic incidents in Iraq, in the school in Beslan in the
Russian Federation’s North Ossetia, and State terrorism
in occupied Palestine have shocked and outraged all
peoples worldwide. No rationale can justify the killing
of children and the innocent.
As terrorism has become an international
challenge, an effective fight against it requires a global
approach based on collective cooperation under the
provisions of the United Nations Charter as well as the
principles of international law. We must rise above
business-as-usual politics and avoid discrimination,
double standards and selectivity in our approach to
fighting this global menace. As a victim of terrorism,
the Islamic Republic of Iran strongly condemns
terrorism in all its forms and manifestations, and we
have demonstrated our strong commitment to fighting
terrorism by the arrest and handover of the greatest
number of Al Qaeda members apprehended by any
single State to date. Our commitment fighting terrorism
is unwavering. However, the prevailing international
approach, which is primarily a law and order approach,
is clearly failing to curb terrorism. We need to revisit our
premises and try to develop a genuinely collective,
inclusive, well-rounded and multidisciplinary approach,
if we are serious about this fight. No State can even
come close to doing it alone.
The increasing lawless militarism, the second
face of the challenge we encounter, is the use of brute
and unsanctioned military force to achieve some
political goals, albeit desirable goals. A clear example
of this lawlessness is the attack against Iraq. The attack
33

against Iraq was illegal. I wish to thank our
distinguished Secretary-General for making this
statement a few days ego and courageously defending
the Charter of the United Nations and the rule of law. If
we, in this body, do not collectively defend the rule of
law, we have helped to send the United Nations Charter
to oblivion, thereby serving domination and militarism.
We in Iran benefited greatly by the removal of
Saddam Hussein. Many in Iran are joyous to see the
murderer of their sons behind bars. However, as a
matter of principle, and as a principle of the United
Nations Charter, this cannot be regarded as anything
but the fruit of the forbidden tree. The international
community has demonstrated that it will not celebrate
achieving this desirable goal through the illegal means
of glorifying military power and rushing to use force
without the approval of the United Nations.
The increasing lawlessness of States constitutes
even a greater danger to our security. It undermines our
collective ability to contain terrorism and violence. It
offsets our efforts to promote justice, equality,
freedom, dignity and prosperity for all, because, if
continued, it will lower everyone’s quality of life and
devalue our humanity. The prevailing world realities
illustrate that unbridled militarism and blind terrorism
are mutually reinforcing. The international community
must work together to find a way to liberate itself from
this vicious cycle.
In this context, one particular area that requires
resolute action by the international community is the
existence and proliferation of weapons of mass
destruction. As the only victim of the unbridled use of
these weapons in recent years, Iran feels very strongly
about the absolute imperative of a collective and rule-
based multilateral campaign to eradicate all such
weapons and to prevent the proliferation of nuclear
weapons as an interim measure. This must be done by
the universal application of disarmament and non-
proliferation instruments in a comprehensive and non-
discriminatory manner. The relevant multilateral
instruments must become truly universal and the rights
and obligations of all must be scrupulously enforced.
Access to technology for peaceful purposes is the only
true incentive for the universality of those instruments.
At the same time, the legitimate disarmament and non-
proliferation concerns of the international community
must be addressed through transparency and the
vigorous application of monitoring mechanisms. Iran
has always been prepared to contribute actively to that
global effort. While we insist on our right to
technology for peaceful purposes, we have left — and
will leave — no stone unturned in order to provide
assurances of our peaceful intentions.
Iran has been in the forefront of efforts to
establish a zone free from weapons of mass destruction
in the Middle East. This initiative, which has received
the repeated approval of this Assembly and the Security
Council, has been systematically obstructed by Israel’s
intransigence and its rejection — regrettably, with
impunity — of all multilateral instruments. All countries
of the region and beyond are unanimous in considering
the Israeli arsenal, including its weapons of mass
destruction, combined with its policy and record of
aggression and State terrorism, as the single greatest
threat to regional and global peace and security. Israel
cannot hide these facts behind smoke screens. It is time
for the international community to show its resolve to
maintain the credibility of multilateral disarmament
instruments by taking action to compel Israel to
comply.
Next year will mark the sixtieth anniversary of
the entry into force of the United Nations Charter. The
next General Assembly will receive the report of the
High-level Panel on Threats, Challenges and Change.
Now in the final stages of preparing its report, the
Panel would be well-advised to go beyond the
generally advertised perceptions of threats and
challenges, and to address the more fundamental
malady of our age — that is, violence and the
glorification of military might. Obviously, the
prescription that the Panel will provide will very much
depend on its own perception of threats.
In that context, the paradigm of Dialogue among
Civilizations, presented by President Khatami of the
Islamic Republic of Iran and warmly received by the
international community, continues to provide the only
vehicle to help promote mutual understanding and
facilitate cooperation among States in the pursuit of
peace, tolerance, freedom and prosperity.
In 2005, coinciding with the sixtieth anniversary
of the adoption of the United Nations Charter, the
implementation of the Global Agenda for Dialogue
among Civilizations will be reviewed. Based on the
international experience gained in the period from
2001 through 2005, such a review can help the
international community to further advance that
paradigm as a long-term process towards promoting
34

peace, democracy and development — the real principles
and objectives of the United Nations Charter.
We condemn all acts of violence and terrorism in
Iraq. We stress the need for promoting security and
preserving the unity, territorial integrity and political
independence of Iraq, promoting democracy through
drafting a new constitution, holding free and fair
elections as scheduled and accelerating the
reconstruction of Iraq, as well as the speedy
withdrawal of foreign forces from that country.
We welcomed the formation and supported the
operation of the Iraqi transitional government as a
positive step towards the restoration of the Iraqi
people’s sovereignty. We emphasize that the United
Nations has a pivotal role to play and substantial
responsibilities to discharge in the transitional period.
We also welcome the position of the United
Nations Secretary-General on the important role that
the neighbouring countries to Iraq can play in the
restoration of peace and stability in Iraq and in its
reconstruction.
In the Palestinian lands, the world is witnessing,
with much regret and concern, the continued gross
violation of human rights and the Israeli policy of
occupation and repression against the oppressed
Palestinian people.
A durable peace in Palestine will only be possible
if it is based on justice and guarantees an end to the
occupation of the Palestinian lands, restoration of the
inalienable rights of the Palestinian people, return of
the people of the Palestinian diaspora to their
homeland, participation of all in a democratic process
and the establishment of a Palestinian State with Al-
Quds Al-Sharif as its capital.
We are of the view that the enlightened
Palestinian people are capable of independently
deciding their political and social affairs and we
respect their free decisions on the future of Palestine.
We welcome the valuable efforts by the
Government of Afghanistan to consolidate peace,
security and stability in the country. In addition,
holding fair and free presidential and legislative
elections and establishing a broad-based representative
and multi-ethnic government, will be vital steps in the
process of democratization and reconstruction in
Afghanistan.
Realization of the Millennium Development
Goals is inseparable from viable international peace
and security. Otherwise the political, social, economic
and cultural problems of our world will continue to
increase cumulatively, leaving us in a more desperate
situation. In our view, the only option available to us is
to foster closer international cooperation under
internationally recognized rules and instruments in the
light of dialogue, justice and democracy.